Citation Nr: 1144235	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  09-50 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania 
 

THE ISSUES

Whether there was a timely request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $19,905.04.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983. 

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2009 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  While this matter was remanded in August 2010, jurisdiction of this case was transferred to the Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.   

In April 2010, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing (Travel Board hearing) at the Hartford RO. 

In August 2010, the appeal was remanded to the RO/AMC for additional development. 

In an April 2011 decision on waiver of indebtedness, the ROIC in Philadelphia denied the request for a waiver.  The ROIC provided the Veteran with an April 2011 supplemental statement of the case (SSOC)) reflecting the continued denial of the appeal and returned the matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran was confined to prison on December [redacted], 2004 and was sentenced on February [redacted], 2005 for a felony conviction.
 
2.  The Veteran failed to advise VA of his incarceration after conviction of a felony.  VA did not secure notice of his incarceration until February 2005. 

3.  In June 2005, VA sent letters to the Veteran's last known address of record and to the prison where he was incarcerated that advised the Veteran that his compensation benefits would be withheld beginning the 61st day of his incarceration.  
 
4.  In a February 10, 2007 letter to the Veteran at his last known address of record and to the prison where he was incarcerated, the Veteran was notified of the exact amount that his benefits would be reduced, and that he would be notified by separate letter of the amount of overpayment created by this action. 

5.  In a letter dated February 24, 2007, VA's Debt Management Center (DMC)  notified the Veteran of an overpayment of compensation benefits in the amount of $17,801.64.  The Veteran was advised of his right to request a waiver, and that he had 180 days from the date of this notice to submit his request. 

6.  In a letter dated July 11, 2007, VA's DMC notified the Veteran of an increase on an existing debt.  The Veteran was advised of his right to request a waiver, and that he had 180 days from the date of this notice to submit his request. 

7.  VA did not receive a request for waiver of the assessed overpayment until June 2008, which is not within 180 days of either the February 2007 or the July 2007 DMC letters. 


CONCLUSION OF LAW

The Veteran did not timely request a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $19,905.04.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2011); 38 C.F.R. § 1.963(b)(2) (2011). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), imposes obligations on VA in terms of its duties to notify and assist claimants.  However, the U. S. Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable to claims for waiver of recovery of overpayment.  Reyes v. Nicholson, 21 Vet. App. 370, 379-380 (2007); Barger v. Principi, 16 Vet. App. 132, 138 (2002).  See also Lueras v. Principi, 18 Vet. App. 435 (2004) (the VCAA does not apply to a waiver).  Thus, any discussion as to VCAA compliance is not required. 

II.  Waiver of Overpayment

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation (DIC), educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on part of the person having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

"Compensation" means a monthly payment made by VA to a Veteran because of service-connected disability, or to a surviving spouse, child, or parent of a Veteran because of the service-connected death of the Veteran.  38 U.S.C.A. 
§ 101(13) (West 2002); 38 C.F.R. § 3.4 (2011). 

Under the applicable regulation, 38 C.F.R. § 1.963(b)(2) , a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrated to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  See also 38 U.S.C.A. § 5302. 

A Veteran who is incarcerated in a federal, state, or local penal institution in excess of 60 days for conviction of a felony committed after October 7, 1980, and who has a combined rating of 20 percent or more shall receive the rate of compensation of 10 percent payable beginning on the 61st day of incarceration.  All or part of the compensation not paid to the Veteran may be apportioned to the Veteran's spouse, child, or children on the basis of individual need.  38 U.S.C.A. § 1114 (a), 5313 (West 2002 & Supp. 2011); 38 C.F.R. § 3.665 (2011).  In short, these provisions create a limitation on payment of compensation to persons incarcerated for conviction of a felony. 

The evidence in this case reflects that in April 2002, the RO awarded the Veteran service connection for posttraumatic stress disorder and assigned an initial 50 percent disability rating.  As part of the award letter, the RO enclosed a VA Form 21-8764, Disability Compensation Award Attachment-Important Information.  This form explains to the Veteran factors affecting his benefits, including his responsibility to "promptly" notify VA if he was incarcerated, as benefits would be reduced upon incarceration in a penal institution in excess of 60 days for conviction of a felony. 

In a February 2005 Social Security Administration prisoner match, VA was notified that the Veteran was incarcerated.

In a March 2005 report of contact, the RO noted contact with a representative at the Department of Corrections for the state of Connecticut.  The Veteran was confined on December [redacted], 2004 and was sentenced on February [redacted], 2005 to five years in prison for a felony conviction.

In June 2005, the RO sent letters to the Veteran's last known address of record and to the prison where he was incarcerated at that time that advised the Veteran that VA was proposing to reduce his compensation benefits as he was incarcerated for convication of a felony and that the reduction would be effective beginning the 61st day of his incarceration.  
 
In a February 10, 2007 letter to the Veteran at his last known address of record and to the prison where he was incarcerated at that time, the Veteran was notified of the exact amount that his benefits would be reduced, which would be retroactive to the 61st day of his incarceration, and that he would be notified by separate letter of the amount of overpayment created by this action. 

In a May 2007 letter, the Veteran acknowledged receipt of the June 2005 letter, which, as noted above, advised him that his compensation benefits would be withheld.  He also indicated that he received another letter from VA, but was not specific.  There is no statement by the Veteran in this letter that can be construed as a request for a waiver. 

The Veteran filed his request for waiver in June 2008, which is beyond the 180 time limit for requesting a waiver after notice of indebtedness was sent by VA in February 2007 and again in July 2007.  He admits his waiver was not timely.  See hearing testimony at page 9.  Regardless, the crux of the Veteran's argument in this case is that he did not receive notice of the February 24, 2007 VA Debt Management Center (DMC) letter notifying him of the overpayment of compensation benefits in the amount of $17,801.64 or the subsequent July 9, 2007 letter from the DMC that increased the overpayment to $19,905.04.  In these letters, the Veteran would have been advised by DMC of the overpayment indebtedness, the right to request a waiver, and the 180 day time limit for requesting a waiver.  

The Veteran asserts he was not aware of these rights or the time limit or even the fact that VA could withhold compensation benefits beginning the 61st day of incarceration subsequent to a felony conviction.  The Veteran maintains that due to inherent difficulties of receiving mail while incarcerated and his diminished mental capacity due to psychiatric medications he was taking, he does not remember receiving notice of the indebtedness from the DMC.  See April 2009 Notice of Disagreement; December 2009 Substantive Appeal; February 2010 VA Form 646 of representative; April 2010 hearing testimony at pages 4, 5, 7, 9, 13.  Therefore, according to the Veteran, he was not aware he could file a waiver of overpayment until after he got out of prison, such that his waiver could not have been timely.

The Board remanded this matter in August 2010 for additional development.  In this regard, the DMC provided a copy of a February 24, 2007 letter that was sent to the Veteran's last known address at that time.  The letter advised the Veteran that he was paid $17,801.64 more than he was entitled to receive and that VA intended to begin withholding VA benefits beginning in May 2007 to recoup the overpayment.  In an April 2011 letter to the RO, the DMC verified that the Veteran was advised of a debt with an active award and he was advised of his right to request a waiver and that the February 24, 2007 letter was not received in DMC as return mail.  

In a March 2011 letter to the RO, the DMC reported that a "130 letter (FL4-468)" was sent to the Veteran on July 11, 2007 advising him of an increased on an existing debt and advised him of his right to request a waiver.  The DMC stated that this letter was also not received in DMC as return mail.

In an April 2011 decision on waiver of indebtedness, the ROIC in Philadelphia denied the request for a waiver, noting the pertinent evidence in the claims file. 

Based upon the evidence of record, the Board finds that no request for waiver was submitted within the 180-day time limit after either the February 24, 2007 or July 11, 2007 letters that notified the Veteran of overpayment and an increased on an existing debt, respectively.  The Board further finds that there is no evidence of receipt of any statement from the Veteran that could have been construed as a timely request for a waiver.   

In regards to the Veteran claim that he did not receive the notices of the indebtedness from the DMC, that he was not aware of his rights or the time limit of 180 days to apply for a waiver or that VA could withhold compensation benefits beginning the 61st day of incarceration subsequent to a felony conviction, the Board points out that there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  A claimant's mere statement of nonreceipt of notice is insufficient for that purpose.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  According to VA regulation, notification for VA purposes is written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  Moreover, in the normal course of events, it is generally the Veteran's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him." Hyson v. Brown, 5 Vet. App. 262, 265 (1993). 

The appellant's mere assertion that he did not receive notice of the February 2007 and July 2007 letters from the DMC and his rights to request a waiver within 180 days of the letters is not sufficient to rebut the presumption of regularity in the administrative process.  The record shows that an appropriate notification letter was sent to the Veteran at his last known addresses of record in February and in July 2007, to include the prisons where he was incarcerated.  The letters are not shown to have been returned by the U.S. Postal Service and the DMC has confirmed that the letters were not returned.  In addition, the Veteran's incarcerated status, by itself, does not demonstrate a delay in receiving notification beyond his control.  Without sufficient confirmation from his correctional facility that there was a delay in the receipt of the notice of indebtedness, the Board is satisfied that the Veteran was properly and promptly notified of the indebtedness.  See Jones v. West, 12 Vet. App. 98, 101 (1998) (a presumption of regularity attaches to the mailing of notice to the latest address of record).

Thus, although the Veteran received notification of the overpayment in February 2007 and the increase in the existing debt in July 2007, his waiver request was not actually received by the VA until June 2008, well beyond the 180 day filing period for waivers.  See 38 C.F.R. § 1.963(b)(2).  Review of the claims file shows no documents which could be construed as a request for waiver dated earlier than June 2008.  

Based on the above, the Board finds that the Veteran's waiver request was not timely and as a matter of law, must be denied.  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $19,905.04 was not timely filed, the appeal is denied. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


